Case: 1:20-cv-04699 Document #: 126-1 Filed: 03/01/21 Page 1 of 5 PageID #:2243




                  EXHIBIT 1
 Case: 1:20-cv-04699 Document #: 126-1 Filed: 03/01/21 Page 2 of 5 PageID #:2244


From:            Katrina Carroll
To:              Scott Drury
Cc:              erhow@birdmarella.com; Michael Kanovitz; Elizabeth Fegan
Subject:         RE: In re: TikTok, Inc., Consumer Privacy Litigation, No. 20-cv-4699
Date:            Monday, March 1, 2021 12:28:03 PM
Attachments:     image001.png


In that case, we’ll review your response and can schedule a follow-up call later if necessary.

KATRINA    CARROLL
Partner
CARLSON LYNCH LLP
111 W. Washington Street
Suite 1240
Chicago, IL 60602
Main: 312.750.1265
Direct: 312.750.1591
Fax: 773.598.5609
kcarroll@carlsonlynch.com
carlsonlynch.com




From: Scott Drury <drury@loevy.com>
Sent: Monday, March 1, 2021 12:14 PM
To: Katrina Carroll <kcarroll@carlsonlynch.com>
Cc: erhow@birdmarella.com; Michael Kanovitz <mike@loevy.com>; Elizabeth Fegan
<beth@feganscott.com>
Subject: RE: In re: TikTok, Inc., Consumer Privacy Litigation, No. 20-cv-4699

Katrina:

We can be available on March 4 at 3:00 p.m. Because of tomorrow’s scheduled hearing date, we had
hoped to talk with you on Friday or over the weekend in order to discuss our concerns with the
proposed settlement agreement. Having not heard back from you until your email below, we have
prepared a response to your motion for preliminary approval, which we will file today.

--Scott


From: Katrina Carroll <kcarroll@carlsonlynch.com>
Sent: Monday, March 1, 2021 12:06 PM
To: Scott Drury <drury@loevy.com>
Cc: erhow@birdmarella.com; Michael Kanovitz <mike@loevy.com>; Elizabeth Fegan
<beth@feganscott.com>
 Case: 1:20-cv-04699 Document #: 126-1 Filed: 03/01/21 Page 3 of 5 PageID #:2245


Subject: RE: In re: TikTok, Inc., Consumer Privacy Litigation, No. 20-cv-4699

Thanks, Scott. Does Thursday at 3:00 Central work for you?

KATRINA    CARROLL
Partner
CARLSON LYNCH LLP
111 W. Washington Street
Suite 1240
Chicago, IL 60602
Main: 312.750.1265
Direct: 312.750.1591
Fax: 773.598.5609
kcarroll@carlsonlynch.com
carlsonlynch.com




From: Scott Drury <drury@loevy.com>
Sent: Friday, February 26, 2021 2:59 PM
To: Katrina Carroll <kcarroll@carlsonlynch.com>
Cc: erhow@birdmarella.com; Michael Kanovitz <mike@loevy.com>; Elizabeth Fegan
<beth@feganscott.com>
Subject: RE: In re: TikTok, Inc., Consumer Privacy Litigation, No. 20-cv-4699

Katrina:

Thank you for your prompt response. Please let us know when you are available to talk. We will do
our best to work around your schedule, including talking this weekend.

--Scott


From: Katrina Carroll <kcarroll@carlsonlynch.com>
Sent: Friday, February 26, 2021 1:36 PM
To: Scott Drury <drury@loevy.com>; Elizabeth Fegan <beth@feganscott.com>
Cc: erhow@birdmarella.com; Michael Kanovitz <mike@loevy.com>
Subject: RE: In re: TikTok, Inc., Consumer Privacy Litigation, No. 20-cv-4699

Hi Scott:
I thought I’d respond since our firms have an ongoing relationship in other cases.
As you know, Beth, Ekwan and I were vested by Judge Lee with complete authority to conduct
settlement negotiations in the MDL, which we did. There was nothing improper about that, and
certainly no requirement that you be allowed to participate in our negotiations.
Case: 1:20-cv-04699 Document #: 126-1 Filed: 03/01/21 Page 4 of 5 PageID #:2246


We’re excited that our proposed settlement has now been finalized and we intend to proceed on
March 2nd to present it then. As you may know, Judge Lee independently analyzes and vets class
settlement agreements at preliminary approval, regardless of objections. Accordingly, whether or
not you will object is independent of and will not moot Judge Lee’s interest in discussing the
settlement with Co-Lead Counsel.
If you’d like to be heard on March 2nd, Judge Lee’s latest order permits you to do so. We do not
believe that the Court should be burdened by unnecessary motion practice and should you decide to
file your motion, we will object.
Relatedly, since the settlement is now public, we’re happy to answer any questions you may have.
Thanks,
Katrina



KATRINA   CARROLL
Partner
CARLSON LYNCH LLP
111 W. Washington Street
Suite 1240
Chicago, IL 60602
Main: 312.750.1265
Direct: 312.750.1591
Fax: 773.598.5609
kcarroll@carlsonlynch.com
carlsonlynch.com




From: Scott Drury <drury@loevy.com>
Sent: Friday, February 26, 2021 12:31 PM
To: Elizabeth Fegan <beth@feganscott.com>
Cc: Katrina Carroll <kcarroll@carlsonlynch.com>; erhow@birdmarella.com; Michael Kanovitz
<mike@loevy.com>
Subject: In re: TikTok, Inc., Consumer Privacy Litigation, No. 20-cv-4699

Beth:

With respect to Plaintiffs’ Motion for Preliminary Approval of Class Action Settlement in the above-
referenced matter, we intend to file a motion requesting that Judge Lee strike the March 2, 2021
hearing date and reset this matter for a status hearing during the week of March 15, 2021, at which
time we can inform him whether a briefing schedule on the preliminary approval motion is needed.
The purpose of our motion is to allow us to: (a) carefully review and analyze the 47-page motion and
its numerous exhibits, including the 22-page, single-spaced Settlement Agreement and addendum
thereto; and (b) discuss with you any concerns we may have regarding the settlement agreement. To
 Case: 1:20-cv-04699 Document #: 126-1 Filed: 03/01/21 Page 5 of 5 PageID #:2247


the extent any concerns we may have can be addressed, motion practice may not be needed. We
believe this proposal is in the best interests of class members. We note that had we been permitted
to participate in settlement discussions or, at minimum, been kept apprised of those discussions,
this request likely would not have been needed. However, when we sought to open up a dialogue in
September 2020, our efforts to be involved were declined. Because the hearing is set for March 2,
please let me know by 10 a.m. on March 1, 2021 whether you will agree to the motion. If you would
like to talk before March 1, please let me know.

--Scott




_______________________
Scott R. Drury
LOEVY & LOEVY
311 N. Aberdeen, 3rd Floor
Chicago, Illinois 60607
312.243.5900
drury@loevy.com




This email has been scanned for spam and viruses. Click here to report this email as spam.




This email has been scanned for spam and viruses. Click here to report this email as spam.




This email has been scanned for spam and viruses. Click here to report this email as spam.
